               Case 2:18-cv-01301-RSL Document 118 Filed 11/25/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     WENDY MAGUIRE, an individual,
10                                                               NO. 2:18-CV-01301-RSL
                                Plaintiff,
11                                                               STIPULATED JOINT MOTION AND
              v.                                                 ORDER OF DISMISSAL OF DEFENDANT
12                                                               L. JOHN LEWIS
13   ECO SCIENCE SOLUTIONS, INC., a Nevada
     corporation; GA-DU CORPORATION, a
14   Nevada corporation, and MICHAEL
     ROUNTREE, an individual; L. JOHN LEWIS,
15   an individual; DON TAYLOR, an individual;
     JEFFERY TAYLOR; an individual; and JOHN
16   DOE, #1-5, individuals,
17
                                Defendants.
18

19
                                          STIPULATED JOINT MOTION
20
              Plaintiff Wendy Maguire and Defendant L. John Lewis (collectively, “the Stipulating
21
     Parties”) respectfully request that this Court dismiss Plaintiff’s claims against Defendant L. John
22
     Lewis with prejudice pursuant to Fed. R. Civ. P. 41(a)(2), which allows the Court to dismiss any
23
     action at plaintiff’s request on terms that the Court deems proper. 1 The Stipulating Parties have
24

25
     1
      The Stipulating Parties so move under Rule 41(a)(2), instead of Rule 41(a)(1)(B), because there are other
26   defendants who have appeared in this case, but who are not parties to this Stipulation. Accordingly, the Stipulating
     Parties seek this Court’s order of dismissal under Rule 41(a)(2).

         STIPULATED JOINT MOTION AND ORDER OF                                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                                     ATTORNEYS AT LAW
         DISMISSAL OF DEFENDANT L. JOHN LEWIS - 1                                    524 Second Avenue, Suite 500
                                                                                     Seattle, Washington 98104-2323
                                                                                     office 206 587 0700 fax 206 587 2308
                Case 2:18-cv-01301-RSL Document 118 Filed 11/25/20 Page 2 of 3




 1   resolved all Plaintiff claims against, whether now or hereafter in this matter, concerning

 2   Defendant L. John Lewis. Defendant L. John Lewis has not stated any counterclaims or third-

 3   party claims in this action. Accordingly, and pursuant to Rule 41(a)(2), the parties seek to

 4   dismiss Defendant Lewis from this case. 2 Each Party is to bear its own costs.

 5            IT IS SO STIPULATED this 9th day of September, 2020.

 6                                                          CAIRNCROSS & HEMPELMANN, P.S.

 7

 8                                                           s/Rochelle Y. Nelson
                                                            Alan D. Schuchman WSBA No. 45979
 9
                                                            E-mail: aschuchman@cairncross.com
10                                                          Rochelle Y. Nelson WSBA No. 48175
                                                            E-mail: rnelson@cairncross.com
11                                                          524 Second Avenue, Suite 500
                                                            Seattle, WA 98104-2323
12                                                          Telephone: (206) 587-0700
                                                            Facsimile: (206) 587-2308
13
                                                            Attorneys for Plaintiff Wendy Maguire
14

15

16
                                                            /s/
17                                                          L. John Lewis, pro se
18

19

20

21

22

23

24
     2
       See Pedrina v. Chun, 987 F.2d 608, 609 (9th Cir. 1993) (explaining that the Ninth Circuit has adopted the same
25   interpretation of Rule 41 as the First, Third, Fifth, and Eighth Circuits, in which the dismissal of an “action” under
     Rule 41 is not limited to motions to voluntarily dismiss an entire action; the voluntary dismissal of an “action” under
26   Rule 41 refers to “causes of action” and therefore allows the parties to voluntarily dismiss claims against some, but
     not all, of the defendants under Rule 41.)

         STIPULATED JOINT MOTION AND ORDER OF                                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                                     ATTORNEYS AT LAW
         DISMISSAL OF DEFENDANT L. JOHN LEWIS - 2                                    524 Second Avenue, Suite 500
                                                                                     Seattle, Washington 98104-2323
                                                                                     office 206 587 0700 fax 206 587 2308
               Case 2:18-cv-01301-RSL Document 118 Filed 11/25/20 Page 3 of 3




 1                         ORDER OF DISMISSAL OF DEFENDANT LEWIS

 2            The Stipulating Parties having resolved all claims set forth in this action between them and

 3   having stipulated to the entry of an order of dismissal, specifically incorporating the stipulation

 4   above;

 5            IT IS HEREBY ORDERED that all Plaintiff’s claims raised herein against Defendant L.

 6   John Lewis shall be dismissed with prejudice and without an award of attorney’s fees or costs to

 7   any party, and that Defendant L. John Lewis shall be dismissed as a party to this action.

 8
              DATED this 25th of November, 2020.
 9

10

11

12                                                  ROBERT S. LASNIK
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED JOINT MOTION AND ORDER OF                                CAIRNCROSS & HEMPELMANN, P.S.
                                                                          ATTORNEYS AT LAW
      DISMISSAL OF DEFENDANT L. JOHN LEWIS - 3                            524 Second Avenue, Suite 500
                                                                          Seattle, Washington 98104-2323
                                                                          office 206 587 0700 fax 206 587 2308
